Citation Nr: 1626536	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-32 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right patella (a right knee disability).

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left patella (a left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her husband



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2003 to March 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which continued 10 percent ratings, each, for the knee disabilities.  In June 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In February 2014, the case was remanded for additional development.  


FINDINGS OF FACT

1.  Throughout, the Veteran's right knee disability has been manifested by painful motion; compensable limitations of flexion or extension, instability, and subluxation are not shown.  

2.  Throughout, the Veteran's left knee disability has been manifested by painful motion; compensable limitations of flexion or extension, instability, and subluxation are not shown.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the Veteran's right knee disability is not warranted for any time under consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5256-5263 (2015).

2.  A rating in excess of 10 percent for the Veteran's left knee disability is not warranted for any time under consideration.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5256-5263.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in February 2010.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the June 2013 hearing, the undersigned identified the issues on appeal, explained the evidence needed to substantiate higher ratings, and identified development to be completed, including obtaining private treatment records and a contemporaneous examination.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's pertinent treatment records have been secured.  She was afforded VA examinations in March 2009, March 2014 (pursuant to the Board's February 2014 remand), and July 2015.  The Board finds the examination reports adequate for rating purposes as they note all findings (both early and current) needed to adjudicate the increased rating claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The February 2014 remand asked the examiner to reconcile the use of knee braces if there was a finding of no instability or subluxation on examination.  The March 2014 and July 2015 examination reports show no instability in either knee.  However, the reports also reflect that the Veteran denied wearing knee braces or using other assistive devices.  Accordingly, no reconciliation was necessary.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Under Code 5257, other knee impairment manifested by recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent (the maximum) when severe.  Under Code 5258, a maximum 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5260, limitation of flexion of the leg warrants a 0 percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a maximum 30 percent rating when limited to 15 degrees.  Under Code 5261, limitation of extension of the leg warrants a 0 percent rating when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a maximum 50 percent rating when limited to 45 degrees.  The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  Plate II.  38 C.F.R. § 4.71.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Code(s) for the specific joint(s) involved. When the limitation of motion is noncompensable under the appropriate Code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.


Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

VA received the Veteran's claim for increased ratings for her knee disabilities on February 10, 2009.  Accordingly, the relevant period for consideration begins one year prior in February 2008.

A December 2008 physical therapy report notes complaints of bilateral knee pain.  Examination found bilateral range of motion was 0 to 100 degrees.  Bilateral strength tests were 4/5 and sensation was grossly intact to light touch.  Anterior posterior drawer tests, varus/valgus stress tests, and patella grind tests were negative.  McMurray's test was noted as positive.   

A January 2009 clinical record notes that the Veteran "needs knee braces or soft splint[s]."  No diagnosis or assessment was provided.  

A February 2009 clinical record notes complaints of bilateral knee pain.  X-rays found no gross abnormalities.  On examination, bilateral range of motion was from 0 to 110 degrees (active and passive) with mild general discomfort at endpoint.  Both knees were stable to varus/valgus stress; joint laxity or instability was not noted.  

On March 2009 VA examination, the Veteran complained of bilateral knee pain with flare-ups caused by squatting, traversing stairs, standing or sitting for long periods of time, and walking long distances.  She explained that she uses bilateral hinged knee braces for assistance.  On examination, there were no gross deformities.  The Veteran was "very hyper sensitive to light palpation."  She reported pain on patella grind.  Range of motion testing showed equal active and passive ranges of motion.  Bilaterally, range of motion was from 0 to 140 degrees.  On right knee examination, she reported pain on flexion between 90 and 140 degrees, and pain on extension between 10 and 0 degrees.  On left knee examination, she reported pain on flexion between 70 and 140 degrees, and pain on extension between 20 and 0 degrees.  Bilaterally, there was no significant change in range of motion or pain following repetitive testing.  Both knees were stable to varus/valgus stress and instability testing.  Strength tests were normal 5/5 and she was fully sensate to light touch bilaterally.  The examiner explained that the Veteran's bilateral knee disability impacts her ability to work as she is a sales associate and must be on her feet, which causes a worsening of pain.  The impression was bilateral mild patellofemoral chondromalacia.  The examiner explained, "To address the DeLuca provisions, the patient did have some pain and limited function on examination today.  It is possible that this pain and limited function could further be worsened by certain activities.  It is not feasible, however, to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty."             

A May 2009 orthopedic clinical record notes complaints of bilateral knee pain.  On examination, bilateral range of motion was from 0 to 110 degrees (active and passive) with mild general discomfort at endpoint.  Both knees were stable to varus/valgus stress; no joint laxity or instability was noted.  There was no tenderness to palpation over the patella tendons.    

A June 2009 orthopedic clinical record notes complaints of bilateral knee pain.  The Veteran presented wearing bilateral knee braces.  On examination, range of motion was from 0 to 115 degrees for the left knee and from 0 to 110 degrees for the right knee, both without difficulty.   The knees were stable to varus/valgus stress and instability testing.  There were no patella grind, crepitus, bony abnormality, effusion, or locking.  Muscle strength was normal 5/5.  

In November 2009, the Veteran reported that her knees have locked and given out.  She further reported that the knee braces "do not help much."  See November 2009 VA Form 9.  
In February 2010, the Veteran submitted a statement in which she reported that her knee pain results in the inability to sit or stand for extended periods of time.  She explained that she "was forced to resign from [her] full time position at [her] current employer and take a part time position that pays less than what [she] was making."  

A May 2010 private physical therapy report reflects complaints of constant, achy discomfort in both knees.  On examination, there was some very mild genu valgum.  There was effusion on the left but not the right.  Bilateral patellofemoral irritability was noted with positive grind testing and positive quadriceps inhibition testing.  Patella apprehension testing was negative.  There was no cruciate or collateral ligamentous instability.  Distal neurovascular examination was intact.  The diagnosis was chondromalacia patella.  

A February 2011 private physical therapy record notes full range of motion bilaterally with trace effusions and "markedly irritable patellofemoral joints."  

A November 1, 2011, MRI of the left knee revealed a mild amount of medial compartmental narrowing.  There was no evidence of spurring, subchondral cyst formation, or joint effusion.  Mineralization and alignment were normal with no evidence of fracture of dislocation. 

The file contains two November 2011 lay statements, one from the Veteran's sister and one from a friend.  Her sister reported that the Veteran has constant knee pain, wears braces every day, and walks with a limp.  Her friend reported knowing the Veteran for two years, explaining that the Veteran has constant knee pain, that her "knees go out," and that the Veteran has missed work due to knee pain. 

A December 2011 orthopedic clinical record notes that patellar tendon straps received in November 2011 "have helped out some."  On examination, both knees were stable to varus/valgus stress and instability testing.  

February and March 2012 orthopedic clinical records note complaints of left knee pain.  On both examinations, left knee flexion was to about 130 degrees; the knee was stable to varus/valgus stress and instability testing.  
A July 2012 clinical record notes complaints of left knee pain.  On examination of the left knee there was no effusion of infection.  Flexion was to about 110 degrees.  The knee was stable on ligamentous examination.  The diagnosis was continued left knee chondromalacia with pes anerinus bursitis and patellar tendonitis.  Physical therapy was recommended.  

A January 2013 clinical record reflects good range of motion bilaterally without evidence of joint laxity to either varus or valgus stress.  A brace was noted on the left knee.  

An April 2013 clinical record notes complaints of bilateral knee pain, left greater than right.  The Veteran denied locking but reported occasional popping.  Range of motion was 0 to 135 degrees in both knees.  Positive patella grind was noted bilaterally; instability tests were negative bilaterally.  

An October 2013 clinical record notes knee pain that is worsened when walking stairs or doing squats.  Range of motion of both knees was 0 to 130 degrees with patellar grind.  Lachman's and posterior drawer tests were negative.  

A February 2014 clinical record notes complaints of left knee pain with popping and swelling over the medial aspect of her proximal tibia.  Range of motion of both knees was from 0 to 130 degrees.  She had a stable ligamentous examination with negative patellar grind.  Tenderness to palpation was noted about the anserine bursa.  

On March 2014 VA examination, the Veteran complained of pain in both knees that worsens when traversing stairs, described as "ice picks behind [the] knee caps."  The Veteran denied locking and catching of the knees.  She endorsed occasional painless popping and flare-ups with increased pain due to weather.  On range of motion testing, flexion in both knees was to 130 degrees with objective evidence of painful motion at 120 degrees.  Extension was to 0 degrees in both knees with no evidence of painful motion.  Repetitive use testing did not result in reduced range of motion, but did result in functional loss due to less movement than normal and pain on movement.  Tenderness/pain to palpation was noted on both knees.   Muscle strength tests were normal.  There was no anterior instability, posterior instability, or medial-lateral instability in both knees.  The examiner noted that there is no history of recurrent subluxation or lateral instability.  He also noted that there is no history of a meniscus (semilunar cartilage) condition.  X-rays did not show arthritis; mild lateral tracking of the patella was noted on skyline views, but not to the point of subluxation.   The Veteran denied using assistive devices.  The diagnosis was chondromalacia of the patella of both knees.  The examiner opined that the Veteran's knee disability does not impact on her ability to work.

An April 9, 2014, MRI of the left knee showed a Grade 1 chondromalacia of the lateral facet of the patella and the lateral compartment of the knee with trace joint effusion.  The report notes the following were intact: cruciate ligaments, lateral and medial collateral ligaments, menisci, quadriceps tendons, and patellar tendons.  

An April 25, 2014, clinical record reflects that the Veteran was measured and evaluated for bilateral knee sleeves (pull ups).  The diagnosis was knee arthralgia.   

A May 2014 physical therapy report reflects complaints of chronic knee pain, left greater than right, aggravated by prolonged walking, stair climbing, and high impact activities.  The Veteran reported that she occasionally plays basketball and bowls.  Left knee range of motion was 0 to 110 degrees with pain at the end range.  Right knee range of motion was 0 to 130 degrees.  Varus/valgus laxity and anterior/posterior drawer tests were negative. 

An October 2014 clinical note contains complaints of left knee warmth and pain while walking.  She reported that she usually wears a left knee brace.  Examination found no deformity, crepitus, erythema, or tenderness; there was mild effusion.  X-rays showed no acute pathology.  The diagnosis was left knee pain.     

On July 2015 VA examination, the Veteran complained of bilateral knee pain.  She denied that flare-ups impact the function of her left knee and/or lower leg.  On range of motion testing, flexion was to 140 degrees and extension was to 0 degrees in both knees.  Pain was noted on examination of both knees but did not result in or cause functional loss.  Repetitive testing did not result in reduced range of motion, additional limitation, or functional loss/impairment.  Tenderness/pain and crepitus were not noted.  Muscle strength tests were normal.  There was no anterior instability, posterior instability, or medial-lateral instability.  The examiner noted that there is no history of recurrent subluxation or lateral instability.  He also noted that there is no history of a meniscus (semilunar cartilage) condition.  X-rays did not show arthritis.  The Veteran denied using assistive devices.  The diagnosis was bilateral knee strain.  The examiner explained that the Veteran's knee disability does not impact on her ability to work.  

Analysis

The Veteran's left and right knee disabilities have been rated 10 percent each under Code 5260 for less than compensable limitation of flexion, but with motion painful motion.  See April 2006 and May 2009 rating decisions.  

Right Knee

The evidence of record, outlined above, shows that  throughout the Veteran's right knee disability has been manifested by painful motion with flexion limited to 100 degrees at worst, and extension consistently to 0 degrees (i.e., full).  Accordingly, neither flexion nor extension is limited to a compensable degree (as a 10 percent rating would require flexion limited to 45 degrees and extension limited at 10 degrees).  The maximum limitation noted is with consideration of limitation due to factors such as pain; therefore, an increase based on factors such as painful motion is not warranted.  The current 10 percent rating has been assigned based on flexion to the extent shown being painful.  Accordingly, an increase in the rating under Codes 5260 and/or 5261 is not warranted.  

Left Knee

The evidence of record, outlined above, shows that throughout the Veteran's left knee disability has been manifested by painful motion with flexion limited to 100 degrees at worst, and extension consistently to 0 degrees (i.e., full).  Accordingly, neither flexion nor extension is limited to a compensable degree.  The maximum limitation noted is with consideration of factors such as painful motion.  The rating assigned is apparently for the less than compensably limited motion being painful.  Accordingly, an increase in the rating under Codes 5260 and/or 5261 is not warranted.  

The Board notes that applicability of Codes 5003, 5256, 5258, 5259, 5262, and 5263 has been considered.  However, as the evidence of record does not show that during the evaluation period the Veteran's left and right knees have arthritis, were ankylosed, that she has dislocated or removed semilunar cartilage, that there is nonunion or malunion of the tibia or fibula, or that there is genu recurvatum of the knee, the Board finds that those Codes do not apply (and will not be addressed).  

Finally, while a December 2008 physical therapy record notes a positive McMurray's test and lay statements from November 2009 and November 2011 indicate that the Veteran's knees occasionally give out, the preponderance of objective clinical evidence shows that throughout there has been stability in both knees and no subluxation, including on all three VA examinations.  The physical therapy note standing alone does not identify a distinct period when the knees warranted rating based on instability.   Accordingly, separate ratings under Code 5257 for recurrent subluxation or instability are not warranted.     

The Board has also considered whether referral of the Veteran's claims for consideration of an extraschedular evaluation is warranted.  38 C.F.R. §3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptomatology.  If the schedular rating criteria reasonably describe the disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether there is an exceptional disability picture that includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The right and left knee disabilities are manifested by reports of pain, occasional painless popping, reduced range of motion, difficulty standing or walking for prolonged periods of time, and difficulty traversing stairs.  Such manifestations and related impairment are fully contemplated by the schedular ratings currently assigned.  Furthermore, schedular criteria (outlined above) provide for higher ratings, but those criteria are not met.  There is nothing exceptional or unusual about the Veteran's right and left knee disabilities.  Thun, 22 Vet. App. at 115.  She has not been hospitalized due to the knee disabilities, and there is no evidence that they cause marked interference with employment.  Notably, she continues to participate in recreational activities such as bowling and basketball (which facially appear inconsistent with an exceptional knee disability picture).  Accordingly, referral for consideration of an extraschedular rating is not warranted.

Finally, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  While a February 2010 statement from the Veteran indicates that she reduced her work hours due to knee pain, there is no indication that her work is marginal or that she is unemployable.  Notably, March 2014 and July 2015 VA examiners opined that the knee disabilities do not impact on her ability to work.  

As the preponderance of the evidence is against these claims, the benefit of the doubt rule does not apply.  The appeals in the matter must be denied.  38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  








ORDER

A rating in excess of 10 percent for a right knee disability is denied.

A rating in excess of 10 percent for a left knee disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


